Per Curiam.

The issue raised before this court concerns whether R.C. *642305.11(B) violates the Equal Protection Clauses of the United States and Ohio Constitutions.
Our recent opinion in Schwan v. Riverside Methodist Hospital (1983), 6 Ohio St. 3d 300, examined this precise issue and explored the language contained in R.C. 2305.11(B). The Schwan opinion stated that a portion of this statutory section created an irrational classification in contravention of the Equal Protection Clause found in Section 2, Article I of the Ohio Constitution.
R.C. 2305.11(B) provides:
“In no event shall any medical claim against a physician, podiatrist, or a hospital or a dental claim against a dentist be brought more than four years after the act or omission constituting the alleged malpractice occurred. The limitations in this section for filing such a malpractice action against a physician, podiatrist, hospital, or dentist apply to all persons regardless of legal disability and notwithstanding section 2305.16 of the Revised Code, provided that a minor who has not attained his tenth birthday shall have until his fourteenth birthday in which to file an action for malpractice against a physician or hospital. ” (Emphasis added.)
In reaching its decision, this court in Schwan reasoned that the above-emphasized language was unconstitutional, because R.C. 2305.11(B) “creates a distinction — without reasonable grounds — between medical malpractice litigants who are younger than ten years of age and those who are older than ten but still minors.” Id. at 302.
The syllabus in Schwan states that: “R.C. 2305.11(B) is unconstitutional with respect to malpractice litigants who are minors. * * *”
The plain import of the Schwan opinion indicates that the syllabus invalidates only that portion of the statute which addresses the time limitations affecting minor malpractice litigants above and below the age of ten. However, the Schwan opinion did not invalidate the initial portions of R.C. 2305.11(B).
In Schwan, supra, we found that the cases of Baird v. Loeffler (1982), 69 Ohio St. 2d 533 [23 O.O.3d 458], and Meros v. University Hospitals (1982), 70 Ohio St. 2d 143 [24 O.O.3d 244], remain valid in their analysis of the statute in question, except insofar as the statute violated the equal protection rights of minors. Thus, although the reasoning of the learned court of appeals below was incorrect in light of Schwan, summary judgment in favor of defendants was nevertheless proper, given the four-year bar contained in the unaffected portion of R.C. 2305.11(B). The initial phrase of the second sentence of R.C. 2305.11(B) which states that “[t]he limitations in this section for filing such a malpractice action against a physician, podiatrist, hospital, or dentist apply to all persons regardless of legal disability and notwithstanding section 2305.16 of the Revised Code * * *,” was not rendered unconstitutional because the savings statute, R.C. 2305.16,1 addresses the tolling of the *65statute of limitations for litigants who possess “disabilities.” The status of “minority” in this context is but one of several disabilities which R.C. 2305.16 encompasses. Therefore, the opinion in Schwan, supra, found a violation of equal protection in only that language of R.C. 2305.11(B) which dealt with minors exclusively.
As this court stated in Baird, supra, at 535:
“In Cook v. Matvejs (1978), 56 Ohio St. 2d 234, 237 [10 O.O.3d 384], we stated there is a distinction ‘between the operation of an amended statute of limitations which totally obliterates an existing substantive right and one which merely shortens the period of time in which the remedy can be realized.’ (Emphasis sic.) The latter application of an amended statute is not unlawful as long as a prospective claimant is still afforded a reasonable time in which to enforce his right.”
Given the four-year absolute bar contained in R.C. 2305.11(B), we find that under the facts of the case sub judice that plaintiff did not commence this action until nearly five and one-half years had elapsed from the date on which the case of action accrued. As such,, we find that the statute of limitations set forth in R.C. 2305.11(B) did afford plaintiff a reasonable time in which to enforce his right. See Gregory v. Flowers (1972), 32 Ohio St. 2d 48 at page 60 [61 O.O.2d 295] (Leach, J., concurring); Cook v. Matvejs (1978), 56 Ohio St. 2d 234 [10 O.O.3d 384]; and Baird, supra.
Based on the foregoing, we reverse the judgment of the court of appeals with respect to the equal protection claim, but nevertheless affirm the issuance of summary judgment in favor of defendants since plaintiff’s action was time-barred under the unaffected language of R.C. 2305.11(B).

Judgment accordingly.

Celebrezze, C.J., W. Brown, Sweeney, Locher and Holmes, JJ., concur.
C. Brown and J. P. Celebrezze, JJ., dissent.

 That statute reads in relevant part:
“Unless otherwise specially provided in sections 2305.04 to 2305.14, inclusive, and sections *651302.98 and 1304.29 of the Revised Code, if a person entitled to bring any action mentioned in such sections, unless for penalty or forfeiture, is, at the time the cause of action accrues, within the age of minority, of unsound mind, or imprisoned, such person may bring it within the respective times limited by such sections, after such disability is removed. * * *”